AMENDMENT TO FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This Amendment to Fourth Amended and Restated Employment Agreement (the
“Amendment”), dated as of February 5, 2008, is entered into by and between
Hanger Prosthetics & Orthotics, Inc., a Delaware corporation (the “Company”) and
Ivan R. Sabel (the “Executive”).

        WHEREAS, the parties hereto desire to amend the Fourth Amended and
Restated Employment Agreement, effective as of January 1, 2005, by and between
the Company and the Executive (the “Agreement”), to set forth an increase in the
Executive’s compensation and a change in the Executive’s title, with such
amendments to be effective as of the dates set forth herein; and

        WHEREAS, the Company desires to continue to employ the Executive and to
incentivize the Executive to remain in the employ of the Company.

        NOW, THEREFORE, in consideration of the promises and mutual agreements
set forth below, both parties agree as follows:

SECTION 1: AMENDMENT TO AGREEMENT

        1.1     Section 2 of the Agreement shall be deleted in its entirety and
replaced with the following: “Effective as of March 1, 2008, the Executive shall
serve both the Company and Hanger in the position of Chairman. The Executive
shall faithfully and diligently perform the duties appropriate to said position,
which, in addition to those responsibilities assigned to him from time to time
by the Board of Directors of Hanger (the “Board of Directors”), shall include,
among other things, the general supervision of the business of Hanger. The
Executive shall devote his full business time and attention to the performance
of his duties and responsibilities hereunder.”

        1.2     Section 3.1 of the Agreement shall be amended by deleting the
first two sentences in their entirety and replacing them with the following:
“Effective as of January 1, 2008, the Company shall pay to the Executive a
minimum base salary at the rate of Five Hundred Eighty-Four Thousand Dollars
($584,000.00) per annum, payable in accordance with the standard payroll
practices of the Company (the “Base Salary”).”

SECTION 2: OTHER PROVISIONS

        2.1     Except as expressly provided for in this Amendment, all of the
terms, conditions and provisions of the Agreement remain unaltered and are in
full force and effect. The Agreement and this Amendment shall be read and
construed as one Agreement.

        2.2     If any provision of this Amendment is construed to be invalid,
illegal or unenforceable by a court of competent jurisdiction, then the
remaining provisions hereof shall not be affected thereby and shall be
enforceable without regard thereto.

--------------------------------------------------------------------------------

        2.3     This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original hereof, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one counterpart hereof. The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

        2.4     Section and subsection headings in this Amendment are for
convenience of reference only, do not constitute a part of this Amendment, and
shall not affect its interpretation.

        2.5     All words used in this Amendment shall be construed to be of
such number and gender as the context requires or permits.

        2.6     THIS AMENDMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK.]








2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the 5th day of February, 2008.

HANGER PROSTHETICS & ORTHOTICS, INC.

  By:  /s/ Brian Wheeler         Brian Wheeler, Vice President

  /s/ Ivan R. Sabel Ivan R. Sabel









3